DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0172929 (‘929) in view of Remington Pharmaceutical Science, 17th Ed., 1985, page 1278-1280 (herein after referred as Remington) and Puz et al., Pharmaceutical Development and Technology, 20051:115-125.
‘929 teaches a sustained-release composition of pregabalin comprising matrix-forming materials such as polyethylene oxide, carbomer, cellulose, and PVP (see [0037]). ‘929 teaches the composition also comprises well-known excipients such as binders, diluents, lubricants, antioxidant, and other addictives (see [0039], [0044], and [0045]). ‘929 teaches suitable diluent include lactose, microcrystalline cellulose (see [0045]).  ‘929 teaches suitable binders include HPMC and lubricant include magnesium stearate (see [0046]).  ‘929 teaches the amount of controlling compartment may be from 10 to 50% by weight (see [0042]). ‘929 teaches pregabalin tablets including about 30% of pregabalin, about 0.8% of magnesium stearate, about 16.5% of microcrystalline cellulose, about 30% of HPMC (see Table 6).

Remington teaches Butylated Hydroxytoluene and Butylated Hydroxyanisole as well-known oxidant in pharmaceutical composition (see page 1278).  Remington also teaches antioxidant is a substance capable of inhibiting oxidation and that may be added for this purpose to pharmaceutical products subject to deterioration by oxidative processes (see page 1278).
Puz et al. teaches the use of BUT as an antioxidant in preventing oxidative degradation of a thioether drugs and the concentration used is in the range of 0.59% to 2% (see the abstract and Table 8). Puz et al. teaches the tablets examined comprising magnesium stearate, microcrystalline and mannitol (see page 117, Table 1).
It would have been obvious to one of ordinary skill in the art to incorporate BHT or BHA as antioxidant, in the herein claimed amount range, to the pregabalin sustained-release composition.
	One of ordinary skill in the art would have been motivated to incorporate BHT or BHA as antioxidant, in the herein claimed amount range, to the pregabalin sustained-release composition. The examiner notes that excipients for the pregabalin composition of ‘929 include antioxidants. It is also known that antioxidant is a substance capable of inhibiting oxidation and that may be added for this purpose to pharmaceutical products subject to deterioration by oxidative processes. In other words, antioxidant is a substances to slow down or prevent degradation of the product. Therefore, incorporating any known antioxidant including BHT and BHA, into the pregabalin composition of ‘929 would be reasonably expected to be successful.  Furthermore, as antioxidant, BHT is an excipients, the amounts would be about 0.59-2%, depending on the active, compatibility of other excipients, storage conditions, and the intended storage time, etc. These considerations are considered to be within the purview of artisan and accordingly, the adjustment of the amount of excipients to render stability of the product would be considered obvious.

	No claims are allowed.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627